DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manually 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 61 and 68, both described in paragraph [0052].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference numbers 61 and 68 are described in the specification but do not appear in the drawings.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: “the outside air” in line 8 lacks antecedent basis in the claim.  Appropriate correction is required. The objection could be obviated by amending the limitation to “[[the]] outside air.”

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see page 6, filed 3/1/22, with respect to the rejection of claim 17 under 112b have been fully considered and are persuasive.  The rejection of 1/28/22 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202007002768 U1 English machine translation) (hereinafter “Lieberr”) in view of Weast et al. (US 9,676,250 B2) (hereinafter “Weast”) and further in view of Eckhardt (US 2004/0152408 A1) (hereinafter “Eckhardt”). Each of the references is in the applicant’s field of endeavor, a vehicle air-conditioning system. These three references, when considered together, teach all of the elements recited in claims 17 and 19 – 21 of this application.
Regarding Claim 17, Liebherr teaches a vehicle air-conditioning system for ventilating a vehicle interior (Figure 1, ventilation system of cabin 1, including HVAC unit 2), comprising: a fan for propelling fresh air or recirculated air (Paragraph 0008, “a high-performance fan or plurality of individual fans”); a filter device for filtering and purifying at least the fresh air (Paragraph 0012, “coupled with a filter device”); and an interior ventilation device for conducting air out of the vehicle interior (Figure 1, HVAC unit 2, see also Paragraph 0009). 
Liebherr also teaches an air quality sensor for measuring CO2 (Paragraph 0014), but does not teach wherein this sensor measures CO2 contents of the outside air as an outside air quality.
However, Weast et al teaches a sensor interface for a vehicle ventilation system (Figure 1, assembly of controllers 130 and interface 140), wherein the sensors (Figure 1, sensors 120) may measure air quality parameters outside of the vehicle as an outside air quality (Column 3, lines 65-66 and Column 4, lines 1-2).
In view of the teachings of Weast et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the ventilation 
Liebherr, as modified by Weast et al, teaches wherein the interior ventilation device has a final control element (Liebherr Figure 1, valve 4) that is controllable in an open and/or a closed-loop manner (control loop disclosed in Liebherr Paragraph 0025) using the outside air quality and via which a flow resistance of the interior ventilation device can be influenced (Weast et al Column 4, lines 17-22); and wherein the vehicle air-conditioning system: 
sets an air quality mode at least temporarily (Liebherr Paragraph 0014) in which fresh air and/or recirculated air is supplied to the vehicle interior (Liebherr Paragraph 0014); 
controls an interior pressure in the vehicle interior in an open and/or a closed loop manner by operating the final control element (Liebherr Paragraph 0025, see also Liebherr Figure 1), disposed downstream of the vehicle interior in a flow path of an interior ventilation device (Liebherr Paragraph 0025, open/closing of valve 4 downstream of vehicle interior, see also Liebherr Figure 1) configured to conduct air out of the vehicle interior (Liebherr Paragraph 0025), to vary a flow resistance of the interior ventilation device (Liebherr Paragraph 0025); 
achieves an overpressure in the vehicle interior that exceeds an ambient pressure, independently of a supply of the fresh air (Liebherr Paragraph 0005, overpressure exceeds exterior air pressure), by operating the final control element to vary the flow resistance of the interior ventilation device (Liebherr Paragraph 0025); and 
conducts air out of the vehicle interior while keeping the interior pressure greater than an ambient pressure outside the vehicle interior (Liebherr Paragraph 0009, see also altitude-based pressure differences in Liebherr Paragraph 0002 and 0005).
Liebherr as modified by Weast does not explicitly disclose the interior ventilation device, including a ventilation duct that connects the vehicle interior to vehicle surroundings, and the interior ventilation device has a final control element within the ventilation duct. 
Eckhardt teaches the interior ventilation device (11, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations), including a ventilation duct (annotated Fig. 1) that connects the vehicle interior (8) to vehicle surroundings (Fig. 1), and the interior ventilation device has a final control element (4, which meets the construction of the term under 112f in the previous action) within the ventilation duct (shown schematically in annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Liebherr by adding ventilation duct that connects the vehicle interior to vehicle surroundings as taught by Eckhardt in order to explicitly provide a structure capable of conducting air from the interior to the exterior since the schematic structure shown in Liebherr shows only the valve 4 and not a duct from the interior to the exterior. 

    PNG
    media_image1.png
    823
    655
    media_image1.png
    Greyscale

Regarding Claim 19, Liebherr does not explicitly teach wherein the air quality mode is started and stopped automatically. However, Weast et al. teaches wherein the 
In view of the teachings of Weast et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the air quality mode of Liebherr to be started and stopped automatically to allow for system response to adverse air quality conditions without the input of a user. In view of the “working machine” taught by Liebherr (see Liebherr Paragraphs 0001-0002), one of ordinary skill in the art would be motivated to adapt the air quality mode to be automatically controlled to reduce potential driver distractions when operating a “movable construction or mining machine” as taught by Liebherr.  
Furthermore, the examiner notes that since the claim limitation “started and stopped by a manually actuatable operating element” is disclosed in the alternative to automatic starting and stopping of air quality control, consideration of the claim limitation is not required for examination and was not considered.
Regarding Claim 20, Liebherr teaches an air quality sensor (Figure 1, sensors 120 in view of Column 3, lines 65-66 and Column 4, lines 1-2), but does not explicitly teach wherein the air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor.
However, Weast et al. teaches wherein an air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor (Figure 1, sensors 120 in view of Column 4, lines 17-22).
In view of the teachings of Weast et al., one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the air quality mode of Liebherr to be started and stopped automatically based on the outside air quality to permit system response to adverse air quality conditions outside of the vehicle, and automatically adjust the ventilation system without presenting a distraction to a user.
Furthermore, the examiner notes that since the claim limitation “determined from a measurement value of a weather station and/or from a weather forecast” is disclosed in the alternative to the air quality sensor, consideration of the claim limitation is not required for examination and was not considered.
Regarding Claim 21, Liebherr in view of Weast et al. teaches a pressure sensor (Liebherr Figure 1, pressure sensor 3) that measures the interior pressure in the vehicle interior (Liebherr Paragraph 0009).

Response to Arguments
Applicant’s arguments with respect to claims 17 and 19 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathur et al. (US 8,092,285 B2) teaches a vehicle air . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762